CRIST, Presiding Judge.
It appears from an order of the- Missouri Supreme Court, Williams v. Wyrick, No. 62879 (Mo. banc, March 17, 1983), Willie Williams, a/k/a Willie J. Williams, was convicted in the Circuit Court of the City of St. Louis of first degree robbery and armed criminal action, and was sentenced to consecutive terms of five years imprisonment and seven years imprisonment respectively.
His conviction and seven-year sentence for armed criminal action was reversed by this Court, in State v. Williams, No. 41984 (February 24, 1981), under the compulsion of the Missouri Supreme Court’s decision in State v. Sours, 603 S.W.2d 592 (Mo. banc 1980), on the mistaken notion that conviction of the offense of armed criminal action and the crime in which the weapon was used constituted double jeopardy in violation of the Fifth and Fourteenth Amendments to the United States Constitution.
The Missouri Supreme Court thereafter issued an order and writ of habeas corpus, dated June 15,1981, vacating the judgment of conviction entered against Willie J. Williams for armed criminal action and directing he be discharged by the warden of the Missouri State Penitentiary from imprisonment and detention for his sentence under the conviction for armed criminal action. The Missouri Supreme Court further ordered this Court to deny the then pending motion for rehearing filed by the State of Missouri in State v. Williams and issue our mandate with directions to the Circuit Court that it vacate Willie J. Williams’ conviction and sentence for armed criminal action.
The Supreme Court of the United States held in Missouri v. Hunter, 459 U.S. —, 103 S.Ct. 673, 74 L.Ed.2d 535 (1983) the conviction of a defendant for armed criminal action and the underlying felony does not violate the double jeopardy clause of the United States Constitution.
On February 22,1983, the Supreme Court of the United States granted the State’s petition for a writ of certiorari and vacated the judgment in the present case with the *19direction that it be remanded to that Court for further consideration in light of Missouri v. Hunter, supra.
By its March 17, 1983 order, the Missouri Supreme Court ordered the order and writ of habeas corpus dated June 15, 1981 be vacated and held for naught; and that Williams’ petition for writ of habeas corpus be denied.
A copy of such order was transmitted to this Court with directions to recall the mandate in the case of State v. Williams, No. 41984, and to affirm petitioner’s conviction and sentence for armed criminal action with directions to the Circuit Court of the City of St. Louis that it reinstate said conviction and sentence on its official records.
Accordingly, the conviction and sentence for armed criminal action of Willie Williams a/k/a Willie J. Williams is affirmed. The mandate of July 9, 1981 was recalled by order of this Court on March 18, 1983, and the circuit court shall reinstate said conviction and sentence.
Judgment affirmed.
REINHARD and SNYDER, JJ., concur.